230 F.2d 787
In the Matter of Gerald Glen BOYDEN.
Misc. No. 483.
United States Court of Appeals Ninth Circuit.
October 24, 1955.

Gerald Glen Boyden, in pro. per.
Before DENMAN, Chief Judge; ORR and POPE, Circuit Judges.
PER CURIAM.


1
Boyden has filed a motion for leave to appeal his conviction to this court in forma pauperis. In denying Boyden's similar motion the trial court certified that the appeal was not taken in good faith. This court cannot grant Boyden's motion, as 28 U.S.C. § 1915 provides: "An appeal may not be taken in forma pauperis if the trial court certifies in writing that it is not taken in good faith." The motion is denied.